DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.

Claims Status
Claims 1-20 are canceled in RCE filed on 04/08/2022 and claims 21-24 are newly added. Therefore, claims 21-24 are currently pending in this Office action.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Relihan et al. (Relihan; US 2012/0326849) in view of Davis et al. (Davis; US 2015/0228235).
As per claim 21, Relihan teaches a method for operating a security tag: 
the tag comprising: 
a plurality of interfaces over which the tag can receive item related information (one or more interfaces including a radio frequency interface comprising RFID antenna and associated RFID chip and a wired interface with the master control chip 30; see e.g. FIG. 1); and 
a microcontroller (one or more processors i.e. 30, 32; see e.g. FIG. 2); and 
the method comprising: 
receiving, by a first interface of the plurality of interfaces, first item related information (one or more item related information is received by the radio interface; see e.g. para. [0033]); 
storing, by the first interface, the received first item related information in the dedicated memory store of the first interface (the item related information is stored at one or more dedicated memory store, i.e. 38, of the first interface; see e.g. para. [0033]); 
notifying, by the first interface, the microcontroller of the received and stored first item related information (the item related information is transferred by the RFID interface to the master control chip 30; see e.g. para. [0033] and FIG. 2).
Relihan does not explicitly teach that each interface associated with a dedicated memory store for received item related information and updating, by the microcontroller, the dedicated memory store of at least one of each other interface of the plurality of interfaces with the notified first item related information. 
However, Relihan teaches that certain registers within memory 38 of RFID interface chip 26 are used as a "pass through" or "pipe" by which data is transmitted by access point 18 to master control chip 30 of EPL 20 (see e.g. para. [0033]). This means that the master control chip, associated with the wired interface, has its own memory to at least temporarily retain the transmitted item or product information, wherein the master control chip updates the previously stored information on the memory such that this new item or product information is conveyed and displayed on screen 34 (see e.g. para. [0035). 
Nonetheless, Davis teaches a memory associated with a display device 110 (see e.g. FIG. 1) which can be interpreted as memory store associated with an electrical contact interface with a controller 135 or CPU 120 (see e.g. FIG. 1). Similarly, the display device or system of Relihan may comprise a memory which is updated in order to display the updated product information as discussed earlier. 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Relihan and Davis for continued display of information and/or saving power as suggested by Davis (see e.g. para. [0011-12]).

As per claim 22, the method of claim 21 as taught by Relihan and Davis, wherein the plurality of interfaces comprise one or more of a radio frequency identification (RFID) interface, a non-RFID communication device interface, and an electrical contact interface with the microcontroller (as discussed in analysis of merits of claim 21, Relihan teaches the plurality of interfaces comprise a radio frequency interface and an electrical contact interface with a master control chip 30; see e.g. FIG. 2 ).

As per claim 23, it is interpreted and rejected as claim 21. 

As per claim 24, it is interpreted and rejected as claim 22. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD ADNAN/Examiner, Art Unit 2688